Citation Nr: 1814911	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-62 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability.

3.  Whether new and material evidence has been submitted to reopen claim for service connection for a right shoulder nerve disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2016 and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The October 2016 rating decision granted service connection for bilateral hearing loss, at a noncompensable rating, effective October 16, 2015.  The July 2017 rating decision continued the noncompensable rating for bilateral hearing loss; and denied service connection for a cervical spine condition and for nerve damage, right shoulder, on the basis that new and material evidence had not been submitted to reopen these claims.
	
The issues of new and material evidence to reopen the service connection claims for a cervical spine condition and for nerve damage, right shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by a puretone threshold average of no higher than 60 decibels (dB) for the right ear and 61dB for the left ear, with speech discrimination scores, using the Maryland CNC word list, of no lower than 92 percent for the right ear and 84 percent for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 (2017).  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

When the puretone thresholds at the four specified frequencies 1000, 2000, 3000, and 4000 Hertz (Hz) are 55 decibels (dB) or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2017).   

When the puretone thresholds are 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2017).

The Veteran is currently rated at noncompensable disability rating (0 percent) for his bilateral hearing loss.  He asserts entitlement to a compensable rating.  See February 2018 Appellate Brief.

A September 2016 VA examination for hearing loss reflects the following findings on audiological examination.  Puretone thresholds for the right ear, in dB, were 35 decibels (dB) at 1000 Hertz (Hz); 40dB at 2000Hz; 75dB at 3000Hz; and 75dB at 4000Hz, with an average of 56dB.  Puretone thresholds for the left ear, in dB, were 35dB at 1000Hz; 50dB at 2000Hz; 75dB at 3000Hz; and 75dB at 4000Hz, with an average of 59dB.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 56dB and a speech discrimination of 92 percent in the right ear results in Level I for the right ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 59dB and a speech discrimination of 88 percent in the left ear results in Level III for the left ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a Level I for the right ear, combined with a Level III for the left ear, results in a zero percent/noncompensable rating evaluation.

An October 2016 private audiological examination for hearing loss reflects the following findings.  Puretone thresholds for the right ear, in dB, were 40dB at 1000Hz; 45dB at 2000Hz; 80dB at 3000Hz; 75dB at 4000Hz, with an average of 60dB.  Puretone thresholds for the left ear, in dB, were 35dB at 1000Hz; 50dB at 2000Hz; 80dB at 3000Hz; and 75dB at 4000Hz, with an average of 60dB.  Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 84 percent for the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 60dB and a speech discrimination of 92 percent for the right ear results in Level II for the right ear.  Likewise, applying these results to the Table VI chart, a puretone threshold average of 60dB and a speech discrimination of 84 percent for the left ear results in a Level III for the left ear.  Applying both results to the Table VII chart (with the left ear being the "poorer" ear), a Level II for the right ear, combined with a Level III for the left ear, results in a zero percent/noncompensable rating evaluation.

An April 2017 VA audiological examination for hearing loss reflects the following findings.  Puretone thresholds for the right ear, in dB, were 35dB at 1000Hz; 45dB at 2000Hz; 75dB at 3000Hz; and 75dB at 4000Hz, with an average of 58dB.  Puretone thresholds for the left ear, in dB, were 40dB at 1000Hz; 55dB at 2000Hz; 75dB at 3000Hz; and 75dB at 4000Hz, with an average of 61dB.  Speech audiometry revealed speech recognition ability of 96 percent for the right ear and 92 percent for the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 58dB and a speech discrimination of 96 percent for the right ear results in Level II for the right ear.  Likewise, applying these results to the Table VI chart, a puretone threshold average of 61dB and a speech discrimination of 92 percent for the left ear also results in Level II for the left ear.  Applying both results to the Table VII chart (with the left ear being the "poorer" ear), a Level II for the right ear, combined with a Level II for the left ear, results in a zero percent/noncompensable rating evaluation.

Summarily, all of the audiologic testing results unanimously rendered a zero percent/noncompensable rating based on the mechanical application of the hearing loss measurements, as applied to the relevant tables under 38 C.F.R. §§ 4.85 and 4.86. 

While the Board has considered whether separate ratings are available under separate diagnostic codes, it finds that the evidence of record does not show that the Veteran has any other service-connected diseases of the ear that a schedular rating evaluation has not already contemplated.  Therefore, the preponderance of the evidence weighs against an initial compensable rating for bilateral hearing loss, and the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

In his VA Form 9 Appeal to the Board of Veterans' Appeals, which the RO received in December 2017, the Veteran asserts that he has made every attempt to obtain his records, but "they [are] burnt" up.  Although the AOJ placed a May 2017 Personnel Information Exchange System (PIES) M05-V (fire related) request for the Veteran's medical records for the period of July 1, 1951 to August 30, 1951, it appears that this request has not been completed, as the record contains no response to this May 2017 PIES M05-V request.  Therefore, a remand is required for the AOJ to execute a complete PIES M05-V request for the Veteran's service medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make as many requests as are necessary to obtain the Veteran's service medical records for his entire service period.  

2.  All attempts to fulfill the development specified above, including the mandatory response to the request, must be documented in the claims file.

3.  If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain these records would be futile, the AOJ must issue a Formal Finding on the Unavailability of Records Memorandum, consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will undertake regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  If, after undertaking the requisite steps, as detailed above, the Veteran's medical records are located, conduct any other appropriate development deemed necessary, including scheduling the Veteran for a VA examination on his cervical spine and his right shoulder.

5.  After ensuring compliance with all of the above-mentioned steps, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


